J. Fred Jones, Justice, dissenting. I do not agree with the majority opinion in this case. There is no question that Mrs. Weast sustained a compensable injury to her back on December 8, 1969, when she fell in a twisted position wedged in-between a commode and the wall of a rest room where she worked. She experienced immediate back pain and she immediately reported the accident to her employer. The employer furnished medical treatment by Dr. Freeland following the injury and the injury was diagnosed initially as acute sprain and muscle spasms. Initial x-ray for bone fracture or displacement appeared negative and Mrs. Weast appeared to improve under conservative medical treatment until December 19 when Dr. Freeland discharged her as able to return to work. She did return to her job and worked on December 22 and 23 and continued to work intermittently until a ruptured disc was suspected by Dr. Freeland on April 14, 1970, and Mrs. Weast was referred to specialists in the field of neurosurgery. On this point Dr. Freeland testified as follows: “A. That’s right, and that’s the time I sent her to Dr. Blackwell. Q. Is it fair to state on April 4th her condition, at least insofar as her back was concerned, had considerably deteriorated, or at least to the point where, in your opinion, the indications of a ruptured disc were sufficient that you referred her to a specialist? A. Well, she hadn’t come along like she should, and I felt it was time for her to be seen; and if she did have such, for us to diagnostically work it up. You have to — it must be borne in mind that for an accurate diagnosis of a ruptured disc that it requires a myelogram. Q. Yes; but there are — the leg raising tests and reflexes. A. She continued to have pain with her left leg and thigh and calf and in her back. At that time she had pain. She had pain in her right leg, spasm in her thigh.” (Emphasis added). Dr. Blackwell also suspected a ruptured disc but he referred Mrs. Weast to Dr. Padberg, a neurosurgeon in Little Rock, and following an electromyographic workup1 Dr. Padberg diagnosed and surgically removed two disc lesions. Dr. Padberg reported as follows: "This patient was operated upon at St. Vincent Infirmary on June 16, 1970. She was found to have a large, extruded intervertebral discal lision at L5-S1 on the left and a large, bulging lesion at L4-5 on the left.” The evidence is clear to me that following her injury on December 8 Mrs. Weast constantly complained of back pain on the job, and the pain she complained of was consistent in nature and only varied as to severity and intensity. It is almost common knowledge that ruptured discs do not show on ordinary x-rays, and this fact was recognized by Dr. Freeland as above set out. As pointed out in the majority opinion, there was evidence in this case that when Mrs. Weast returned from the day’s work on December 23, and after she had gotten out of the automobile in which she had ridden from work and was crossing her yard to her house, she fell forward to the ground. She got to her feet immediately, smiled and waved to the other passengers in the automobile and went into her house. She stayed home from work for a couple of days following the fall in her yard and testified that she was sorer following this fall than she had been. The evidence does not reveal what caused Mrs. Weast to fall as she crossed her yard. The evidence did not show whether she stumbled over some object, stepped in a hole in her yard, or whether her leg simply gave way because of the pain Mrs. Weast said she had in her left leg and the muscle spasms in the calf and thigh Dr. Freeland said that he found in February. The evidence does not indicate whether the December 8 injury did or did not contribute to the second fall on December 23 but as I view the evidence, it certainly does not indicate that her second fall contributed to her injury, and that is the important question. Be that as it may, there is substantial evidence that Mrs. Weast continued to work for approximately two weeks following her fall in the yard. She took a two months’ leave of absence from her work to be with her mother and returned to work on March 16. After working less than a month it was again necessary for her to seek medical attention for her injured back. Her back condition continued to deteriorate and she was eventually referred to a neurosurgeon who correctly diagnosed and surgically removed two large disc lesions, after which Mrs. Weast was relieved of the pain she had suffered since December 8, 1969. There is no question that Mrs. Weast’s symptoms following her injury on December 8, 1969, remained practically the same (changing only in severity) from December 8 until the two discs were removed. The majority say there was substantial evidence to support the Commission’s finding that Mrs. Weast’s disability was the result of a noncompensable injury sustained by her on December 23 when she fell in her front yard. I find no evidence at all that Mrs. Weast sustained any injury when she fell in her yard, certainly I find no substantial evidence that Mrs. Weast sustained the two ruptured discs as a result of her fall in the yard rather than when she fell in a twisted position wedged between the commode and the wall on December 8, 1969. If the two ruptured discs were causing all the pain Mrs. Weast suffered following her fall in the yard, there still remains the question without an answer as to what caused the same type of pain in the same area following her injury on December 8. I agree with the first sentence of the majority opinion where it is stated that the “Appellee sustained a back injury which required surgery for ruptured discs.” The question then is whether Mrs. Weast sustained the injury in the course of her employment on December 8, 1969, when she fell in a twisted position wedged between the commode and wall, at which time she felt sharp pain in her back radiating down her left leg, or whether she received it on December 23, 1969, when she fell forward on her lawn after which she picked herself up, smiled and waved to her fellow-employees with whom she had ridden from work. As I view the evidence, the mere fact that Mrs. Weast failed to mention to the doctors that she fell in her yard is indicative to me that she attributed no significance to the fall in her yard. Certainly her failure to inform the doctors that she fell in her yard is no evidence that she sustained her ruptured discs when she fell in the yard. It appears to me that in order to sustain the Commission’s finding under the “substantial evidence rule” in this case, it would be necessary to eliminate the word “substantial” from the rule. Even if the word “substantial” were left out of the rule, I would still be unable to find any evidence that Mrs. Weast sustained her ruptured discs on December 23 rather than December 8. In my opinion this is exactly the type of case where the Commission should resolve the doubts in favor of the claimant. It is my impression from the overall record in this case that the Commission felt constrained to require strict medical proof, and medical proof only, as to which of the proven accidents or falls caused the ruptured discs in this case. It is my opinion that it was not essential that a doctor testify as to which of the accidents caused the ruptured discs. If a person falls in any twisted manner and injures or sprains her back with attending muscle spasms and pain radiating into the legs, and then about a week later simply falls down and the same symptoms continue until terminated by the removal of ruptured discs, common sense dictates to me that the attending physician’s lack of knowledge concerning the second accident is no evidence at all that the ruptured discs in fact occurred as a result of the second fall. The doctors in this case experienced enough difficulty in finally determining that Mrs. Weast even had two ruptured discs. All of her physical symptoms of ruptured discs remained constant from her injury on December 8 until their surgical removal two months later, and to expect a doctor to say that the ruptures occurred on December 23 rather than on December 8 under the evidence in this case is, in my opinion, expecting entirely too much. As a matter of fact, however, I fail to find where any doctor ever hazarded a guess that Mrs. Weast sustained her ruptured discs on December 23. I am simply unable to understand how the Commission arrived at its decision in this case so, consequently, I am unable to follow the reasoning of the majority in finding substantial evidence to sustain the Commission’s award. I am of the opinion that the majority is brushing too lightly over the substantial nature and quality of substantial evidence. Vol. 4, Ford on Evidence, p. 2760, § 549, offers the following definition of substantial evidence: “Substantial evidence is evidence that is of sufficient force and character that it will, with reasonable and material certainty and precision, compel a conclusion one way or the other. It must force or induce the mind to pass beyond a suspicion or conjecture. (People v. Managanaro, 218 N.Y. 9).” In vol. IX, Wigmore on Evidence, p. 299, § 2494, 3rd ed., the following appears: Perhaps the best statement of the test is this: [the proposition] cannot merely be, Is there evidence? . . . The proposition seems to me to be this: Are there facts in evidence which if unanswered would justify men of ordinary reason and fairness in affirming the question which the plaintiff is bound to maintain?” On page 300 of Wagmore, supra, appears footnote 18 quoting language as follows: . . substantial evidence is evidence furnishing a substantial basis of fact from which the fact in issue can reasonably be inferred; and the test is not satisfied by evidence which merely creates a suspicion or which amounts to no more than a scintilla or which gives equal support to inconsistent inferences.’” I would affirm the judgment of the circuit court.   Mrs. Weast was allergic to iodine and a myelogram was not done.